EXHIBIT 10.1

 
EMPLOYMENT AGREEMENT
 
This Employment Agreement ("Agreement") is entered into by and between Spotlight
Innovation, Inc, a Nevada company ("Employer"), and Cristopher A. Grunewald, an
individual resident of Iowa ("Employee"), to be effective on this 16th day of
December, 2013 (the "Effective Date").
 
WHEREAS, Employer is desirous of employing Employee pursuant to the terms and
conditions and for the consideration set forth in this Agreement, and Employee
is desirous of entering the employ of Employer pursuant to such terms and
conditions and for such consideration.
 
NOW, THEREFORE, for and in consideration of the mutual promises, covenants, and
obligations contained herein, Employer and Employee agree as follows:

 
ARTICLE 1: EMPLOYMENT AND DUTIES:
 
1.1. Employer agrees to employ Employee, and Employee agrees to be employed by
Employer, beginning as of the Effective Date and continuing until December 15,
2023, and for additional consecutive one year periods thereafter (the "Term")
absent termination as provided herein and subject to the other terms and
conditions of this Agreement.
 
1.2. Beginning December 16, 2013, Employee shall be employed as CEO, President,
and Secretary of Employer. Employee agrees to serve in the assigned position and
to perform diligently and to the best of Employee's abilities the duties and
services appertaining to such position as determined by Employer, as well as
such additional or different duties and services appropriate to such position
which Employee from time to time may be reasonably directed to perform by
Employer. Upon demand, Employee shall be elected as a member of Employer's Board
of Directors, Chief Executive Officer and as the Chairman of Employer's Board of
Directors. Employee shall at all times comply with and be subject to such
policies and procedures as Employer may establish from time to time.
 
1.3. Employee shall, during the period of Employee's employment by Employer,
devote Employee's full business time, energy, and best efforts to the business
and affairs of Employer. The foregoing notwithstanding, the parties recognize
and agree that Employee may engage in passive personal investments and other
business activities, which do not conflict with the business and affairs of the
Employer or interfere with Employee's performance of his duties hereunder.
 
1.4. Employee acknowledges and agrees that Employee owes a fiduciary duty of
loyalty, fidelity and allegiance to act at all times in the best interests of
the Employer and to do no act which would intentionally injure Employer's
business, its interests, or its reputation. Employee agrees that Employee shall
not knowingly become involved in a conflict of interest with Employer, or its
affiliates, or upon discovery thereof, allow such a conflict to continue, except
as as approved by a majority of independent members of Employer’s Board of
Directors.
 
 
1

--------------------------------------------------------------------------------

 
 
1.5.    The Employer shall indemnify and advance Expenses (defined below) to
Employee to the fullest extent, and only to the extent, permitted by applicable
law in effect on the date hereof and to such greater extent as applicable law
may thereafter from time to time permit as provided in this Section 1.5.

 
a. The Company will use commercially reasonable efforts, taking into
consideration availability of D&O Insurance in the marketplace, to acquire and
continue D&O Insurance with a minimum of $1,000,000 for the duration of the term
of this Agreement and for six (6) years thereafter benefitting Employee.

 
b. Employee shall be entitled to indemnification rights if he is, or is
threatened to be made, a party to, or otherwise incurs Expenses in connection
with, any threatened, pending or completed proceeding.  Employee shall be
indemnified against Expenses, judgments, penalties, fines and amounts paid in
settlement actually and reasonably incurred by him or on his behalf in
connection with such proceeding or any claim, issue or matter therein, if he
acted in good faith and in a manner he reasonably believed to be in, or not
opposed to, the best interests of the Employer, and, with respect to any
criminal proceeding, had no reasonable cause to believe his conduct was
unlawful.

 
c. The Employer shall advance all reasonable Expenses incurred by or on behalf
of Employee in connection with any proceeding within 30 days after the receipt
by the Employer of a statement or statements from Employee requesting such
advance or advances from time to time, whether prior to or after final
disposition of such proceeding.  Employer shall, and hereby undertakes to, repay
any Expenses advanced if it shall ultimately be determined that Employer is not
entitled to be indemnified against such Expenses.

 
d. “Expenses” as the term is utilized in this Section 1.5 shall include without
limitation all reasonable attorneys’ fees, retainers, court costs, transcript
costs, fees of experts, witness fees, travel expenses, duplicating costs,
printing and binding costs, telephone charges, postage, delivery service fees,
and all other disbursements or expenses of the types customarily incurred in
connection with prosecuting, defending, preparing to prosecute or defend or
investigating a proceeding.

 
e. All agreements and obligations of the Employer contained herein shall
commence as of the time the Employee commenced to serve as a director, officer,
employee or agent of the Employer and shall continue for so long as Employee
shall so serve or shall be, or could become, subject to any possible proceeding
in respect of which Employer is granted rights of indemnification or advancement
of Expenses hereunder.

 
f. The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Employee may at any time be entitled under applicable law, any agreement,
a vote of members or a resolution of directors, or otherwise.

 
ARTICLE 2: COMPENSATION AND BENEFITS:
 
2.1.    Employee's initial base salary (the “Salary”) shall be $120,000.00 per
annum which shall be paid in accordance with Employer's standard payroll
practice.  The Salary shall increase at the rate of a minimum of five percent
(5%) per annum on a cumulative basis, with the Board of Directors of the
Employer having discretion to provide additional increases.  Employee shall be
further compensated with a 3,200,000 shares of Employer’s common stock, with
standard restrictive legend.

 
2.2.    Employee shall be entitled to an annual bonus based upon performance
criteria approved by the Company.
 
 
2

--------------------------------------------------------------------------------

 
 
2.3.    From and after the Effective Date, Employer shall pay, or reimburse
Employee, for all ordinary, reasonable and necessary expenses which Employee
incurs in performing his duties under this Agreement including, but not limited
to, travel, entertainment, education, professional dues and subscriptions, and
all dues, fees and expenses associated with membership in various professional,
business and civic associations and societies of which Employee's participation
is in the best interest of Employer.

 
2.4.    While employed by Employer, Employee shall be allowed to participate, on
the same basis generally as other employees of Employer, in all general employee
benefit plans and programs, including improvements or modifications of the same,
which on the effective date or thereafter are made available by Employer to all
or substantially all of Employer's employees.  Such benefits, plans, and
programs may include, without limitation, medical, health, and dental care, life
insurance, disability protection, and qualified retirement plans.  Except as
specifically provided herein, nothing in this Agreement is to be construed or
interpreted to provide greater rights, participation, coverage, or benefits
under such benefit plans or programs than provided to employees pursuant to the
terms and conditions of such benefit plans and programs.

 
2.5.    Employer may withhold from any compensation, benefits, or amount payable
under this Agreement all federal, state, city, or other taxes as may be required
pursuant to any law or governmental regulation or ruling.
 
2.6     Employee’s investment in restricted securities is reasonable in relation
to the Employee’s net worth.  Employee has had experience in investments in
restricted and publicly traded securities, and Employee has had experience in
investments in speculative securities and other investments which involve the
risk of loss of investment.  Employee acknowledges that an investment in the
Shares is speculative and involves the risk of loss.  Employee has the requisite
knowledge of the business and operations of the Employer to assess the relative
merits and risks of this investment, and Employee can afford the risk of loss of
his entire investment in the Shares.


2.7     Employee is acquiring the Shares for the Employee’s own account for
long-term investment and not with a view toward resale or distribution thereof
except in accordance with applicable securities laws.
 
2.8     The Employee acknowledges that the Shares will not have been registered
under the Securities Act of 1933, and accordingly are “restricted securities”
within the meaning of Rule 144 of the Act. As such, the Shares may not be resold
or transferred unless the shares have been included in a registration statement
filed by the Employer with the United States Securities and Exchange Commission
permitting the resale there under, or the Employer has received an opinion of
counsel that such resale or transfer is exempt from the registration
requirements of that Act, the Employer will take all action as may be required
as a condition to the availability of Rule 144, and the Employer will upon
request supply written confirmation that it is in compliance with the reporting
requirements of Rule 144.
 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE 3: TERMINATION PRIOR TO EXPIRATION OF TERM AND EFFECTS OF SUCH
TERMINATION:
 
3.1.    Employee's employment with Employer shall be terminated (i) upon the
death of Employee, or (ii) upon Employee's permanent disability (permanent
disability being defined as Employee's physical or mental incapacity to perform
his usual duties as an employee with such condition to remain continuously and
permanently for a period of 90 days); provided, however, that in such event,
Employee's employment shall be continued hereunder for a period of not less than
one year from the date of such disability, but not beyond the end of the Term,
with Employee's base salary during such period to be reduced by any
Employer-financed disability benefits.
 
3.2.    If Employee's employment is terminated by reason of a "Voluntary
Termination" (as hereinafter defined), the death of Employee, or by the Employer
for "Cause" (as hereinafter defined), all future compensation to which Employee
is otherwise entitled and all future benefits for which Employee is eligible
shall cease and terminate as of the date of termination as provided in this
Section.   Employee, or his estate in the case of Employee's death, shall be
entitled to base salary through the date of such termination and shall be
entitled to any individual bonuses or individual incentive compensation not yet
paid but due under Employer's plans but shall not be entitled to any other
payments by or on behalf of Employer except for those which may be payable
pursuant to the terms of Employer's employee benefit plans (as hereinafter
defined).  For purposes of this Section 3.2, a "Voluntary Termination" of the
employment relationship by Employee prior to expiration of the Term shall be a
termination of employment in the sole discretion of and at the election of
Employee, other than (i) a termination of Employee's employment because of a
material breach by Employer of any material provision of this Agreement which
remains uncorrected for thirty (30) days following written notice of such breach
by Employee to Employer or (ii) a termination of Employee's employment within
six (6) months of a material reduction in Employees' rank or responsibility with
Employer.  For purposes of this Section 3.2, the term "Cause" shall mean any of
(i) Employee's gross negligence or willful misconduct in the performance of the
duties and services required of Employee pursuant to this Agreement; (ii)
Employee's final conviction of a felony; or (iii) Employee's material breach of
any material provision of this Agreement which remains uncorrected for thirty
(30) days following written notice to Employee by Employer of such breach.

 
3.3.    If Employee's employment is terminated for any reason other than as
described in Section 2 3.1 or 3.2 above during the Term, Employer shall pay to
Employee a severance benefit consisting of a single lump sum cash payment equal
to the yearly Salary due Employee for the remainder of the Term of this
Agreement, provided that such amount shall not be lower than five years Salary
regardless of when such termination occurs.   Such severance benefit shall be
paid no later than sixty (60) days following Employee's termination of
employment.  Employee shall not be under any duty or obligation to seek or
accept other employment following a termination of employment pursuant to which
severance benefit payments under this Section 3.3 are owing and the amounts due
Employee pursuant to this Section 3.3 shall not be reduced or suspended if
Employee accepts subsequent employment or earns any amounts as a self-employed
individual.  Employee's rights under this Section 3.3 are Employee's sole and
exclusive rights against the Employer or its affiliates and the Employer's sole
and exclusive liability to Employee under this Agreement, in contract, tort or
otherwise, for the termination of his employment relationship with Employer
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE 4: MISCELLANEOUS:
 
4.1.   For purposes of this Agreement, (i) the terms "affiliates" or
"affiliated" means an entity who directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with
Employer or in which Employer has a 50% or more equity interest, and (ii) any
action or omission permitted to be taken or omitted by Employer hereunder shall
only be taken or omitted by Employer upon the express authority of the Board of
Directors of Employer or of any Committee of the Board to which authority over
such matters may have been delegated.
 
4.2.   For purposes of this Agreement, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been duly
given when received by or tendered to Employee or Employer, as applicable, by
pre-paid courier or by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as follows: (i) If to Employer, to
current corporate headquarters to the attention of the General Counsel of
Company.  (ii) If to Employee, to his last known personal residence.
 
4.3.   This Agreement shall be governed in all respects by the laws of the State
of Iowa, excluding any conflict-of-law rule or principle that might refer to the
laws of another State or country.
 
4.4.   No failure by either party hereto at any time to give notice of any
breach by the other party of, or to require compliance with, any condition or
provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.
 
4.5.   It is a desire and intent of the parties that the terms, provisions,
covenants, and remedies contained in this Agreement shall be enforceable to the
fullest extent permitted by law.  If any such term, provision, covenant, or
remedy of this Agreement or the application thereof to any person, association,
or entity or circumstances shall, to any extent, be construed to be invalid or
unenforceable in whole or in part, then such term, provision, covenant, or
remedy shall be construed in a manner so as to permit its enforceability under
the applicable law to the fullest extent permitted by law.  In any case, the
remaining provisions of this Agreement or the application thereof to any person,
association, or entity or circumstances other than those to which they have been
held invalid or unenforceable, shall remain in full force and effect.
 
4.6.   This Agreement shall be binding upon and inure to the benefit of Employer
and any other person, association, or entity which may hereafter acquire or
succeed to all or substantially all of the business or assets of Employer by any
means whether direct or indirect, by purchase, merger, consolidation, or
otherwise.  Employee's rights and obligations under this Agreement are personal
and such rights, benefits, and obligations of Employee shall not be voluntarily
or involuntarily assigned, alienated, or transferred, whether by operation of
law or otherwise, without the prior written consent of Employer, other than in
the case of death or incompetence of Employee.
 
4.7.   This Agreement replaces and merges any previous agreements and
discussions pertaining to the subject matter covered herein.  This Agreement
constitutes the entire agreement of the parties with regard to such subject
matter, and contains all of the covenants, promises, representations,
warranties, and agreements between the parties with respect such subject
matter.  Each party to this Agreement acknowledges that no representation,
inducement, promise, or agreement, oral or written, has been made by either
party with respect to such subject matter, which is not embodied herein, and
that no agreement, statement, or promise relating to the employment of Employee
by Employer that is not contained in this Agreement shall be valid or
binding.  Any modification of this Agreement will be effective only if it is in
writing and signed by each party whose rights hereunder are affected thereby,
provided that any such modification must be authorized or approved by the Board
of Directors of Employer.
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Employer and Employee have duly executed this Agreement at
Des Moines, Iowa as of the Effective Date.

 
Spotlight Innovation Inc.

 
 
/s/ Cristopher Grunewald
Cristopher Grunewald, CEO

 
EMPLOYEE
 
 
/s/ Cristopher A. Grunewald
Cristopher A. Grunewald
 
 
6

--------------------------------------------------------------------------------

 